United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
A.L., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Cleveland, OH, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 07-1632
Issued: December 17, 2007

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
DAVID S. GERSON, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On May 30, 2007 appellant filed a timely appeal from the Office of Workers’
Compensation Programs’ merit decision dated March 22, 2007 denying his claim for
compensation. Pursuant to 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over the
merits of this case.
ISSUE
The issue is whether appellant has established that he sustained a left foot injury causally
related to factors of his federal employment.
FACTUAL HISTORY
On December 18, 2006 appellant, then a 52-year-old clerk, filed an occupational claim
(Form CA-2), alleging that he sustained a sore left foot causally related to his federal
employment. He stated that the mat on the machine he was operating was bad.
With respect to medical evidence, appellant submitted a December 18, 2006 report from
Dr. Remigio Abello, a general practitioner, who reported that appellant stated that “over a period

of time from standing on a bad mat my left heel has been hurting.” Dr. Abello provided a history
that appellant suffered an overuse injury of the left foot and symptoms were exacerbated by
walking. He provided results on examination and diagnosed foot contusion. A CA-17, form
report, dated December 18, 2006, diagnosed left foot contusion and indicated that appellant
could work with restrictions. In a report dated December 20, 2006, Dr. Abello indicated that
appellant’s symptoms were improving. Appellant also submitted a December 26, 2006 report
from Dr. Alejo Sryvalin, a surgeon, diagnosing foot contusion and an additional report dated
January 2, 2007 from Dr. Abello indicating that appellant could return to work without
restrictions.
By letter dated January 8, 2007, the Office requested that appellant submit additional
evidence with respect to his claim. Appellant submitted a narrative statement alleging that the
mat he worked on was worn out and caused his left foot to be partly on the mat and partly on the
concrete floor. He stated that he never had problems with his foot before August 2006 when he
first noticed soreness.
In a decision dated March 22, 2007, the Office denied the claim for compensation. It
found that the medical evidence was not sufficient to establish the claim.
LEGAL PRECEDENT
A claimant seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of establishing the essential elements of his claim by the weight of the reliable, probative
and substantial evidence, including that an injury was sustained in the performance of duty as
alleged and that any specific condition or disability claimed is causally related to the
employment injury.2
To establish that an injury was sustained in the performance of duty, a claimant must
submit: (1) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; (2) a factual statement identifying employment factors
alleged to have caused or contributed to the presence or occurrence of the disease or condition;
and (3) medical evidence establishing that the diagnosed condition is causally related to the
employment factors identified by the claimant.3
Causal relationship is a medical question that can generally be resolved only by
rationalized medical opinion evidence.4 A physician’s opinion on the issue of whether there is a
causal relationship between the claimant’s diagnosed condition and the implicated employment
factors must be based on a complete factual and medical background of the claimant.5
1

5 U.S.C. §§ 8101-8193.

2

20 C.F.R. § 10.115(e), (f) (2005); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

3

Ruby I. Fish, 46 ECAB 276, 279 (1994).

4

See Robert G. Morris, 48 ECAB 238 (1996).

5

Victor J. Woodhams, 41 ECAB 345, 352 (1989).

2

Additionally, in order to be considered rationalized, the opinion must be expressed in terms of a
reasonable degree of medical certainty and must be supported by medical rationale, explaining
the nature of the relationship between the diagnosed condition and appellant’s specific
employment factors.6
ANALYSIS
Appellant alleged that he developed a left foot condition from standing on a mat that was
worn. To meet his burden of proof, he must submit medical evidence with a rationalized opinion
on causal relationship between a diagnosed condition and the implicated employment factor.
In this case, the medical evidence does not contain a rationalized medical opinion.
Dr. Abello diagnosed a left foot contusion, without providing a medical opinion on causal
relationship. He noted appellant’s statement that his left heel was hurting after standing on a
mat, but neither Dr. Abello nor any physician of record provided a rationalized medical opinion
relating the diagnosed condition to the identified employment factor. In the absence of such
evidence, the Board finds that appellant did not meet his burden of proof to establish his claim.
CONCLUSION
Appellant did not submit rationalized medical opinion evidence on the issue of causal
relationship between a diagnosed condition and the identified employment factor and, therefore,
he did not meet his burden of proof to establish the occupational injury claim.

6

Id.

3

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 22, 2007 is affirmed.
Issued: December 17, 2007
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

David S. Gerson, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

4

